Citation Nr: 1200891	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-27 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for thoracolumbar spine disease with old T12 fracture and degenerative disc disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION



The Veteran served on active duty from March 1953 to February 1955. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska dated in September 2009, that denied the Veteran's claim for a rating in excess of 20 percent for his service-connected thoracolumbar spine disability and decreased the rating to 10 percent effective from the date of claim in August 2009. 

The Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

At his November 2011 hearing before the undersigned, the Veteran testified that symptoms of his service-connected thoracolumbar spine disease with old T12 fracture had recently increased.  He stated that he had greater difficulty with all motion involving the low back and had particular difficulty bending over.  He needed assistance such as holding onto something to bend over.  He experiences considerable pain after bending.  His wife testified that she had observed him having increased difficulty and his son must assist him with any strenuous activity.  Additionally, in her October 2009 statement, the Veteran's wife argued, in essence, that the most recent VA examination did not adequately reflect the current degree of severity of the service-connected low back disability.  She wrote that the disability was not getting better and was in fact getting worse.  She stated that the Veteran could not stand or walk for any length of time and she noted that he had to lie down frequently during the day to relieve the pain.  

The RO reduced the Veteran's rating from 20 to 10 percent in September 2009.  The May 2007 orthopedic examination, which formed the basis for the 20 percent rating awarded in May 2007, showed flexion limited to 60 degrees.  The September 2009 VA examination report reflects flexion limited to 70 degrees with pain following repetitive motion.  The testimony, which the Board finds to be generally candid and consistent with the treatment records, essentially is that the limitation of flexion is currently in excess of that shown in the September 2009 examination and is more consistent with and is in fact worse than that noted in the prior 2007 examination report.  Under the circumstances, the Board finds that an additional examination is warranted prior to Board review.

Moreover, as the Veteran has indicated that he received private chiropractic treatment for the low back, any additional treatment records not already of record should be requested by the RO or the Appeals Management Center (AMC).

Accordingly, this case is REMANDED to the RO or the AMC for the following actions

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should take appropriate steps to obtain any records identified by the Veteran that have not been associated with the records, to include any additional records of chiropractic treatment described by the Veteran in his hearing testimony. 

2.  The Veteran should be afforded a VA examination to determine the current manifestations of his service-connected thoracolumbar spine disease with old T12 fracture.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work and his activities of daily living.  In particular, the examiner should address whether the Veteran's service connected back disability renders him unable to obtain or maintain gainful employment.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless she is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


